DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-8 and 13-17) in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 and 18, drawn to a nonelected invention, were canceled in the reply filed 9/20/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a rigid module being in both the first layer and a second layer (claim 2), and the textile substrate 7 applied to a second textile substrate 7 and also applied to a product must be shown or the feature(s) canceled from the claim(s) (claim 5).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract uses the term “invention”, which is implied phraseology. Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A THERMOADHESIVE MULTILAYER RFID TAG FOR A TEXTILE

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 5 recites “the multilayer device is positioned and thermosealed by means of a thermopress directly on a further textile substrate and subsequently applied to a further finished product.  The specification describes “it is possible to make similar devices directly on the garments by choosing whether to couple the device directly with the fabric of the textile product or to couple it to a fabric and then apply it to the textile garment for aesthetic needs”.  Thus the specification describes claim 1 where the device is applied to a textile substrate, and the specification describes that it can be coupled to a fabric and then applied to a textile garment.  However, the specification does not describe applying to a textile substrate (fabric), applying that to another textile substrate, and then applying the two layers of textile substrates to a product.  More specifically, the specification does not describe the textile substrate 7 being applied to another textile substrate 7 and then applied to a product.  More specifically, the specification does not describe two textile substrate 7.

The disclosure is objected to because of the following informalities:  
The specification recites “composite materials such as FR4 glosses”.  It is unclear if “glosses” should be “glasses” since it’s known for glass, e.g. fiberglass, to be 
The acronym PUT is cited throughout the specification, however does not provide the actual name.  As such, it is unclear what PUT stands for.  It is known in the art of polymers for polyurethane to be referred to as PU however not PUT.  As such, it is not clear what PUT is.
Appropriate correction is required.

Claim Objections
Claims 2, 5, 7, 13, 14, 16 and 17 are objected to because of the following informalities:  
Claim 2 recites “in said at least first layer”.  It appears the language should recite “in said first layer”.
Claim 2 recites “multi-layer”.  However all the other claims recite “multilayer”.  Spelling should be consistent throughout all the claims.
Claim 2 recites “to further stiffen”.  It appears that the language should be “to stiffen” since there is no prior recitation of stiffening.
Claims 5 and 14 recite “a further finished product”, which implies there is already another finished product.  Suggested language is to remove “further” since there appears to be only a single finished product.
Claims 7 and 16 recite “HF o UHF type”.  It appears “o” should be “or”.
Claims 7 and 16 recite “the electronic elements is of the RFID HF o UHF type”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested 
Claim 13 recites “the electronic element” which is singular.  However, claim 1 recites “electronic elements” which is plural.  Therefore it appears that the claim language should be “the electronic elements” for proper antecedent basis.  Thus “the electronic elements are embedded” is proper language for plural electronic elements.
Claim 17 recites “ac-cording”.  The language should be “according” (without the hyphen).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims are 1-8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “electronic elements such at least an inlay realized RFID or NFC tag”.  This wording is awkward and confusing. It is unclear what the applicant is attempting to recite.  Does the applicant mean “electronic elements such as at least an 
	Claim 1 recites “electronic elements…said electronic element”. It is unclear if there is a singular electronic element or a plurality since the first recitation is plural and the second is singular.  As such, it is unclear which of the plurality of electronic elements the applicant is referring to since “electronic elements” is plural and “said electronic element” is singular.   Please clarify.
Claim 1 recites “said electronic element and being positioned between at least a first layer of heat-sealing material and a second layer of heat-sealing bi-adhesive material”.  This wording is confusing since it is unclear what is being positioned between at least a first layer of heat-sealing material and a second layer of heat-sealing bi-adhesive material.  Additionally, “said electronic element” seems to be out-of-place since there is no limitation/verb/phrase further limiting for describing “said electronic element”.  Please clarify. For examination purposes, the claim language will be interpreted as “said electronic elements being positioned between at least a first layer of heat-sealing material and a second layer of heat-sealing bi-adhesive material”.
Claim 1 recites “said multiplayer device having its own physical characteristics working only with the electronic element included therein”.  It is unclear what the applicant means by this limitation. Does the applicant mean that the multilayer device 
Claim 2 recites “functional resining”.  “Resining” not common terminology therefore it is uncertain what resining means.   Please clarify.  For examination purposes, the claim language will be interpreted as resins.
Claim 2 recites a method step of “forming a rigid module comprising in said at least first layer and a second layer”.  It is unclear if “a second layer” is the same as, or different than, the second layer of claim 1 (“a second layer of heat-sealing bi-adhesive material”.  If this second layer is different than that of claim 1, the claim language needs to differentiate the two second layers better.   If a second layer is the same as that in claim 1, then proper antecedent basis is required.  Additionally, it is unclear what forms the rigid module, or what is performing a step of forming.  More specifically, it is unclear what the forming step is with respect to, i.e. if the device forms a rigid module, or the device includes a rigid module, or polymeric materials or functional resin form a rigid module.  Please clarify.  Additionally it is unclear what the applicant means by a rigid module comprising in the first layer and a second layer (i.e. a rigid module comprising in two layers). Please clarify.  This limitation is so unclear it cannot be examined on the merits at this time.
Claims 4 and 13 recite “the electronic element” which is singular.  However, claim 1 recites “electronic elements” which is plural.  Therefore it appears that the claim language should be “the electronic elements” for proper antecedent basis.  Thus “the electronic elements are embedded” is proper language for plural electronic elements.
Claims 4, 6, 13, 15 and 13 recite “such as for example”, the phrase “such as" and 
Claims 4 and 13 recites “according to known techniques”.  This language is indefinite since there is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.
Claims 5 and 14 recite “a further textile substrate” which implies a second textile substrate since claim 1 already recites a textile substrate.  However, the recitation in claim 5 uses the reference number “7” which is the same as the textile substrate in claim 1.  Therefore, it is unclear how many textile substrates are being claimed.  Please clarify.  For examination purposes, the claim language will be interpreted as there being two textile substrates, i.e. the device is fixed on a textile substrate and the device/textile substrate is thermosealed onto a second textile substrate (and then the combined device/textile substrate/second textile substrate is applied to a product).
Claims not specifically addressed are indefinite due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Clarke et al. (US 2016/0148086).
With respect to claim 1, Clarke et al. discloses a thermoadhesive multilayer device suitable for being sealed on a textile substrate in one piece with said textile substrate, comprising at least heat-sealing materials (11), bi-adhesive heat-sealing materials (14), electronic elements (12, 13) in an RFID or NFC tag, said electronic elements (12, 13)u being positioned between at least a first layer of heat-sealing material (11) and a second layer of heat-sealing bi-adhesive material (14) and heat-sealed between said layers in order to stabilized said tag, said device being suitable to be heat fixed on said textile substrate (fabric of laundry article) in one piece ([0117], [0119], [0128], [0129], [0133], Fig. 2).  Clarke et al. discloses the multilayer device has its own physical characteristics working only with the electronic element included therein (requires the RFID coin/transponder and antenna in order to provide RFID capabilities).
	With respect to claim 7, Clarke et al. discloses the electronic elements are RFID electronic elements ([0122], [0129]).
With respect to claim 8, Clarke et al. discloses the device is a stand-alone device (RFID tag) ([0117]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. as applied to claim 1 above, and further in view of Hofmair et al. (US 2008/0020189).
With respect to claim 4, Clarke et al. addresses all the limitations of claim 1.
However, Clarke et al. fails to expressly disclose the electronic elements are embedded inside of layers of composite materials pressed together.
Hofmair et al. teaches it is well known in the art for electronic elements to be inside of layers of composite materials (textile base layer and textile upper label, wherein “textile” can be a mixed fibers) ([0001], [0008], [0023]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to try to modify the electronic elements to be embedded inside of layers of composite materials in order to allow the electronic elements to be used in a textile RFID tag to be attached to a garment.
Examiner notes that the phrase "composite materials pressed together" is a product-by-process limitation.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  It has been held that the patentability of the product and its method of production are separately determined.  Thus, the process limitations in the claims have no bearing on the patentability of the claimed product. See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Brown, 173 USPQ688, 688 (CCPA 1977); In re Fessman, 180 USPQ 324, 326 (CCPA 1977). See also MPEP 2113.

Claims 2-4, 13, 16 and 17 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. as applied to claim 1 above, and further in view of Cervellati (US 2014/0191040).
With respect to claim 2, Clarke et al. addresses all the limitations of claim 1, and further discloses the device comprises a multilayer of polymeric materials or functional resin ([0142]).
However, Clarke et al. fails to expressly disclose the multilayer of polymeric materials or functional resin are used to stiffen the electronic elements, and a rigid module is formed in the first layer and the second layer.
Although, the limitation “in order to stiffen the electronic elements” is considered intended use, Cervellati teaches it is well known in the art for a device to include a multilayer of polymeric materials (16, 18) to provide strength and rigidity to the device, and a rigid module is formed in the first layer (16) and the second layer (18) (the protective layers 16 and 18 is to provide strength and rigidity to the label, thus a module (electronic device or circuit 12 that is between the two protective layers) formed in the layers 22 and 24 between layers 16 and 18 is considered to be rigid) ([0021]- [0023], [0026], [0027]-[0029], [0048]-[0051], Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the multilayer of polymeric materials or functional resin to stiffen the electronic elements, 
With respect to claim 3, the modified Clarke et al. discloses at least a thermo-bi-adhesive impermeable material (polyurethane) is used as a sealing element between the electronic module and the textile (the specification of the application describes the thermo-bi-adhesive impermeable material being a polyurethane, thus the polyurethane adhesive is considered to be a thermo-bi-adhesive impermeable material) (Clarke: [0019], [0128]).  Additionally, the limitation “used as a sealing element between the electronic module and the textile” is considered intended use and thus not given significant patentable weight.
With respect to claims 4 and 13, Clarke et al./modified Clarke et al. addresses all the limitations of claims 1 and 2.
However, Clarke et al./modified Clarke et al. fails to expressly disclose the electronic elements are embedded inside of layers of composite materials pressed together.
Cervellati teaches it is well known in the art for electronic elements to be inside of layers of composite materials (e.g. glass fibre, or cotton and polyester) ([0024], [0027]-[0029], [0032]-[0035], [0048]-[0051], [0056], [0057], Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to try to modify the electronic elements to be embedded inside of layers of composite materials in order to allow the electronic elements to be used in a textile RFID tag to be attached to a garment.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
With respect to claim 16, the modified Clarke et al. discloses the electronic elements are RFID electronic elements (Clarke: [0122], [0129]).
With respect to claim 17, the modified Clarke et al. discloses the device is a stand-alone device (RFID tag) (Clarke: [0117]).

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. as applied to claim 1 above.
With respect to claim 6, Clarke et al. addresses all the limitations of claim 1.
However, Clarke et al. fails to expressly disclose the textile substrate is a polymer or a rigid or elastic fabric.
Nevertheless, Clarke et al. teaches the textile substrate being a fabric of laundry article ([0068], [0129]).  It is well known in the art for a laundry article to be made of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile substrate is a polymer or a rigid or elastic fabric, in order to allow the device to be applied to various laundry articles, e.g. clothing made of polyester or cotton.

Claim 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. modified by Cervellati as applied to claim 2 above.
With respect to claim 15, the modified Clarke et al. addresses all the limitations of claim 2.
However, the modified Clarke et al. fails to expressly disclose the textile substrate is a polymer or a rigid or elastic fabric.
Nevertheless, Clarke et al. teaches the textile substrate being a fabric of laundry article ([0068], [0129]).  It is well known in the art for a laundry article to be made of a polymer or elastic fabric, e.g. clothing to be made of cotton or polyester.  The examiner takes official notice.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile substrate is a polymer or a rigid or elastic fabric, in order to allow the device to be applied to various laundry articles, e.g. clothing made of polyester or cotton.

Allowable Subject Matter
Claims 5 and 14, based on the interpretation below, would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5 and 14, based on the following interpretation, prior art fails to teach or reasonably suggest, either singly or in combination, the multilayer device positioned on a further textile substrate and on a further finished product (i.e. multilayer device is fixed on a textile substrate, the device with the textile substrate is thermosealed on a further textile substrate, and the combined device/textile substrate/further textile substrate is applied on a finished product), in addition to the other limitations of the claim.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876